Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in applicant’s specification paragraphs [0006], [0050] and [0053] with the phrase “the annular opening has a height between about 0.09'' to about 0.125.'' In various embodiments, the deflector has a diameter between about 0.24'' to about 0.275.''” in each paragraph has typographic errors with the placements of punctuation and inch measurement signs.  For the purpose of examination the phrase --the annular opening has a height between about 0.09'' to about 0.125''. In various embodiments, the deflector has a diameter between about 0.24'' to about 0.275''.-- is assumed.
Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/12/21 is acknowledged.

Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/21.

Claim Objections
Claims 6-7 are objected to because of the following informalities:  In claim 6, lines 1-2, the phrase “wherein the annular opening has a height between about 0.09'' to about 0.125.''” has a typographic error.  For the purpose of examination, the phrase --wherein the annular opening has a height between about 0.09'' to about 0.125''.-- is assumed. In claim 7, lines 1-2, the phrase “wherein the deflector has a diameter between about 0.24'' to about 0.275.''” has a typographic error.  For the purpose of examination, the phrase --wherein the deflector has a diameter between about 0.24'' to about 0.275''.-- is assumed.  Appropriate correction is required.

Allowable Subject Matter
The subject matter of claims 1-9 and 15-20 is allowable except minor claim objections of claims 6-7 as explained above.

The following is a statement of reasons for the indication of allowable subject matter:  Huang (US 2018/0261851 A1) teaches (see Fig 3 and para [0019]) a nozzle/container for providing anode material (extruding electrode composition) into an electrochemical cell, having a closed bottom end 24, a top end 22, and sidewall 26 therebetween.  Liu et al (US 2020/0106109A1) teaches (see Fig 1 and para [0057-0058]) a nozzle/container for providing anode material (extruding electrode composition) the container or can 10 having a closed bottom end 24, a top end 22, and sidewall 26 therebetween.  Getz (US 2001/0053473A1) teaches (see Figs 1 and 6) electrochemical cell assembly (10) with a can (12) having an open upper end and a seal assembly extending between an open upper end and an open lower end; the lower deflector spaced apart from the open lower end of the hollow tubular body and forming an annular opening between a deflection surface of the lower deflector and the open lower end of the hollow tubular body; and the support rod connecting the lower deflector with the hollow tubular body, wherein the support rod is suspended within an interior of the hollow tubular body by one or more support trusses; or (per claims 15-20) wherein the hollow tubular body extending between an open upper end and an open lower end; the lower deflector spaced apart from the open lower end of the hollow tubular body and forming an annular opening between a deflection surface of the lower deflector and the open lower end of the hollow tubular body; and the support rod connecting the lower deflector with the hollow tubular body, wherein the support rod is suspended within an interior of the hollow tubular body by one or more support trusses, wherein the support rod and the lower deflector define an annular conduit extending therethrough and the support rod defines an interior conduit extending therethrough.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/